OPINION OF THE COURT
Per Curiam.
Respondent Maurice R. Garber was admitted to the practice of law in the State of New York by the First Judicial Department on May 23, 1988, under the name Maurice Reginald Garber. At all times relevant to these proceedings, respondent maintained an office for the practice of law within the First Judicial Department.
The Committee now moves for an order, pursuant to 22 NYCRR 603.11, accepting respondent’s affidavit of resignation from the practice of law and striking his name from the roll of attorneys.
Respondent’s affidavit of resignation states that he is aware that there is a disciplinary complaint pending before the Committee alleging that, in or about 2004, while respondent was representing the executor of the estate of Geraldine Burrell, he intentionally converted approximately $50,000 in estate funds to his own use. Respondent further states that in or about January 2006, he was charged by an indictment filed in New York County, with grand larceny in the second degree, a class C felony, relating to the theft of the aforesaid funds. Respondent has since made full restitution in the sum of $52,228 to the estate of Geraldine Burrell.
On December 21, 2006, respondent pleaded guilty to petit larceny, a class A misdemeanor, in full satisfaction of the indictment. As part of the plea arrangement, he agreed to resign as an attorney and counselor-at-law in New York. Sentencing was adjourned to permit respondent to submit his resignation to the bar.
Respondent acknowledges another complaint was filed against him with the Disciplinary Committee by Jadeo Sookhiram, a purchaser of a cooperative apartment. This complaint alleges that in 2005, while representing the seller of the apartment, respondent improperly delayed sending Mr. Sookhiram’s attorney $7,000 in escrow funds respondent was holding on Sookhiram’s behalf because he had intentionally converted those funds to his own use. Respondent avers that the $7,000 in question was eventually repaid to Mr. Sookhiram.
Respondent further claims that he cooperated with the Disciplinary Committee in its investigation of these two *76complaints, that he has no disciplinary history in his 18 year legal career, and takes full responsibility for his conduct. Respondent also states that, after consultation with his attorney, he has decided that it is appropriate to submit his resignation. He avers that his resignation is submitted freely, voluntarily and without coercion or duress, that he is fully aware of the implications of submitting his resignation, that he is aware that the Committee is investigating complaints of professional misconduct against him that implicate a violation of Code of Professional Responsibility DR 1-102 (a) (4) (22 NYCRR 1200.3 [intentional conversion of funds]), and he acknowledges that if charges were brought predicated upon the misconduct under investigation, he would be unable to successfully defend himself on the merits.
The Committee was advised by the Lawyers’ Fund for Client Protection that there are no pending claims or awards involving respondent.
Respondent’s affidavit complies with this Court’s rule regarding the resignation of attorneys under these circumstances (22 NYCRR 603.11). Accordingly, the motion should be granted, respondent’s resignation accepted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York (Matter of Lieberman, 23 AD3d 91 [2005]).
Friedman, J.P, Buckley, Gonzalez, Sweeny and Catterson, JJ., concur.
Respondent’s name stricken from the roll of attorneys of counselors-at-law in the State of New York, nunc pro tunc to February 28, 2007.